56 N.Y.2d 656 (1982)
In the Matter of Paul E. Thomas, Appellant,
v.
New York Temporary State Commission on Regulation of Lobbying et al., Respondents.
Court of Appeals of the State of New York.
Argued March 23, 1982.
Decided May 4, 1982.
Leonard Krouner and Ronald H. Sinzheimer for appellant.
Robert Abrams, Attorney-General (William J. Kogan and Shirley Adelson Siegel of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*658MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
Given the nature of the attorney-client relationship and petitioner's position as associate counsel to respondent New York State Temporary Commission on Regulation of Lobbying, it cannot be said that reports of petitioner's active assistance to two public interest lobbying groups regulated by the commission were an improper basis for the commission's decision to terminate petitioner's employment (cf. Arnett v Kennedy, 416 US 134; Cooper v Johnson, 590 F.2d 559). Nor was petitioner entitled to a due *659 process hearing inasmuch as he never alleged that there was public dissemination of the reasons for his dismissal. Finally, petitioner, a nontenured employee, has demonstrated no procedural violation in the manner in which his employment was terminated.
Order affirmed, with costs, in a memorandum.